Title: To John Adams from Alexander James Dallas, 30 November 1799
From: Dallas, Alexander James
To: Adams, John



Sir
Phila. 30 Nov. 1799

Permit me to request, that you will honor a set of my Reports with a place in your Library.
If your political cares have not extinguished the professional ardor, which you displayed in the early period of your life, the volumes will afford you some amusement.
But I particularly beg you to accept them as a mark of the sincere respect, with which I am, / sir, / Your most obedt. & most Hble Servt
A.J. Dallas